Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00454-CV

                                     Charlene MENDEZ,
                                          Appellant

                                              v.

                                     Jeremy DELGADO,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-10408
                         Honorable Karen H. Pozza, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee Jeremy Delgado recover his costs on appeal from
Appellant Charlene Mendez.

       SIGNED July 17, 2019.


                                               _____________________________
                                               Irene Rios, Justice